Citation Nr: 0525395	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-19 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder.  

3.  Entitlement to a compensable initial rating for arthritis 
of the left knee.  

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the right middle 
finger.  

5.  Entitlement to a disability rating in excess of 10 
percent for a scar of the left knee.  

6.  Entitlement to a compensable initial rating for a scar of 
the right middle finger.  



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
diabetes mellitus, with a 20 percent initial rating, for post 
traumatic stress disorder, with a 30 percent initial rating, 
for arthritis of the left knee, with a noncompensable initial 
rating, and for a scar of the right middle finger, with a 
noncompensable initial rating.  The RO also denied the 
veteran increased ratings for his residuals of a fracture of 
the right middle finger, and for his scar of the left knee.  
He responded by filing a January 2004 Notice of Disagreement 
regarding these determinations.  He was sent a Statement of 
the Case by the RO in May 2004, and he filed a May 2004 VA 
Form 9, perfecting his appeals of these issues.  

The Board notes that the veteran also listed on his January 
2004 Notice of Disagreement the issue of entitlement to 
special monthly compensation based on the loss of use of a 
creative organ; however, such special monthly compensation 
was granted within the RO's September 2003 rating decision.  
Therefore, in the absence of any further clarification by the 
veteran, this issue is not currently before the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's diabetes mellitus is characterized by the 
need for a restricted diet and use of insulin and an oral 
hypoglycemic agent; however, restrictions in his activities 
are not required.  

3.  The veteran's post traumatic stress disorder results in a 
nightmares, flashbacks, and some social isolation; however, 
it does not cause, for example, reduced reliability and 
productivity due to such symptoms as flattened affect; 
abnormal speech; panic attacks more than weekly; difficulty 
understanding complex commands; or impairment of memory, 
judgment, or abstract thinking.  

4.  The veteran has been awarded service connection for 
arthritis of the left knee, a major joint.  

5.  The veteran's arthritis of the left knee is characterized 
by extension to 0º and flexion to at least 90º.  

6.  The veteran's residuals of a fracture of the right middle 
finger include some limitation of motion and loss of grip 
strength.  

7.  The veteran's scar of the left knee is 6 cm. in length, 
with some pain and tenderness, but results in no limitation 
of motion of the underlying joint.  

8.  The veteran's scar of the right middle finger is 3.5 cm. 
in length and well-healed, with no limitation of motion of 
the underlying joint.  


CONCLUSIONS OF LAW

1.  The criteria for the award of an initial rating in excess 
of 20 percent for the veteran's diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.350, 4.3, 4.7, 4.115b, 4.119, Diagnostic Code 7913 
(2004).  

2.  The criteria for the award of an initial rating in excess 
of 30 percent for the veteran's post traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2004).  

3.  The criteria for the award of an initial rating of 10 
percent and no higher for the veteran's arthritis of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5260- 61 (2004).  

4.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's residuals of a 
fracture of the right middle finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5154, 5226, 5229 
(2004).  

5.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's scar of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 7801-05 
(2004).  

6.  The criteria for the award of a compensable initial 
rating for the veteran's scar of the right middle finger have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 7801-05 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial rating - Diabetes mellitus

The veteran seeks a higher initial rating for his service-
connected diabetes mellitus.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2004).  

The veteran's diabetes mellitus is rated under Diagnostic 
Code 7913, for diabetes mellitus.  Under this Code, a 20 
percent rating is assigned when the veteran's diabetes 
requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted where the disorder requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted when the disorder requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  

As is noted above, the next higher evaluation of 40 percent 
requires insulin, restricted diet, and regulation of 
activities.  On VA examination in June 2004, the veteran was 
noted to control his diabetes with an oral hypoglycemic agent 
and insulin.  He also followed a diet and exercise regimen, 
and had gained 20 pounds over the last 20 years.  He 
otherwise was not restricted in his activities, and he denied 
any history of ketoacidosis or hypoglycemic reactions.  He 
visited a doctor every three months for check-ups of his 
diabetes, but reported no hospitalizations related to this 
disorder.  The Board must find that this report provides 
evidence only against the claim for an increase.  Post-
service treatment records also provide evidence against this 
claim by indicating that the condition is under control.

Overall, the preponderance of the evidence is against an 
initial rating in excess of 20 percent for the veteran's 
diabetes mellitus.  While the veteran does use insulin to 
manage his diabetes, he did not report any restrictions of 
his activities.  Additionally, although he does observe some 
restrictions in his diet, he has not experienced weight loss 
since the onset of this disability; in fact, he has gained 
weight.  Finally, he has no history of ketoacidosis or 
hypoglycemic reactions.  Based on this evidence, an initial 
rating in excess of 20 percent is denied.  

The Board also observes that the veteran's diabetes was noted 
to result in erectile dysfunction.  VA may award separate 
disability ratings for impairment which is not duplicative or 
overlapping with the symptomatology of any other disability.  
See Esteban v. Brown, 6 Vet. App. 296 (1994).  However, such 
a separate rating has already been awarded in the present 
case, in the form of special monthly compensation under 
38 C.F.R. § 3.350 for loss of use of a creative organ.  He 
has not otherwise demonstrated sufficient genitourinary 
impairment so as to warrant an additional compensable rating.  
He does not have deformity of the penis or loss or atrophy of 
the testes, as would warrant a compensable rating under the 
criteria for genitourinary disabilities.  See 38 C.F.R. 
§ 4.115b, Diagnostic Codes 7520-24 (2004).  Inasmuch as the 
veteran's 20 percent evaluation reflects the highest degree 
of impairment shown since the date of the grant of service 
connection for this disability, there is no basis for a 
staged rating in the present case.  See Fenderson, supra.  
The Board also notes that this award was made effective from 
January 9, 1990, necessitating evaluation under both the 
current diagnosis criteria, and those in effect prior to June 
6, 1996.  See 61 Fed. Reg. 20,440 (1996).  However, the Board 
has considered both the current and prior rating criteria, 
and found a higher initial rating is not warranted under 
either regulations.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 20 percent for the veteran's 
diabetes mellitus.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  
II. Initial rating - Post traumatic stress disorder

The veteran seeks an initial rating in excess of 30 percent 
for his service-connected post traumatic stress disorder.  
This disability is currently rated as 30 percent disabling 
under Diagnostic Code 9411 which in turn refers to the 
General Rating Formula for Mental Disorders.  Under this 
Formula, a 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

On VA examination in June 2003, the veteran reported seeing 
people killed and injured during military service in Vietnam.  
Currently, he experienced nightmares, flashbacks, 
hypervigilance, and an increased startle response.  He used 
to work as a custodian, but quit work following a heart 
attack.  He was separated from his wife of 18 years, but 
maintained a good relationship with his two children.  
Otherwise, he had few friends and relatives with whom he was 
close.  He used to attend group psychiatric therapy, but no 
current treatment or use of medication was reported.  Such 
facts, as a whole, provide evidence against this claim as 
they indicate a disorder in little need of treatment.     

On objective examination, the veteran was alert and fully 
oriented.  He was appropriately dressed and groomed, with a 
depressed mood and blunted affect.  He was cooperative with 
the examiner, and his speech was normal.  No perceptual 
problems were noted.  His thought processes and content were 
within normal limits.  He denied suicidal or homicidal 
thoughts or plans.  His insight, judgment, and impulse 
control was all within normal limits.  Alcohol abuse was 
noted by the examiner.  Prior diagnoses of post traumatic 
stress disorder were confirmed, and a Global Assessment of 
Functioning (GAF) score of 50 was assigned.  

The Global Assessment of Functioning is a scale reflecting 
the subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 50-41 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessive rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders (4th. ed., 1994) 
(DSM-IV).  

After reviewing the medical evidence of record, the Board 
finds the preponderance of the evidence against a 50 percent 
initial rating for the veteran's post traumatic stress 
disorder, as the veteran fails to meet the criteria for such 
a rating.  His affect has not been described as flattened, 
although he has reported a depressed mood on occasion.  He 
has also not exhibited circumstantial, circumlocutory, or 
stereotyped speech.  At all times of record, he has been able 
to converse in a logical, coherent manner.  The veteran has 
also not reported panic attacks on a weekly basis.  Regarding 
memory impairment and difficulty in performing complex tasks, 
the veteran's memory has been described as within normal 
limits, and his thought processes were also normal on 
examination.  His judgment is not impaired, according to the 
medical record, and he has no history of legal problems.  
While he is separated from his wife of many years, he 
described his relationship with his two children as good.  At 
all times of record, the veteran has been fully alert and 
oriented, with the ability to dress and groom himself, 
maintain his own household, and handle his financial affairs.  
The VA examiner who evaluated him in 2003 stated he was 
competent.  Furthermore, his symptoms were characterized as 
moderate.  The Board finds the VA report to provide more 
evidence against this claim.   

Overall, the preponderance of the evidence is against an 
initial disability rating in excess of 30 percent for the 
veteran's service-connected post traumatic stress disorder.  
Inasmuch as the veteran's 30 percent evaluation reflects the 
highest degree of impairment shown since the date of the 
grant of service connection for post traumatic stress 
disorder, there is no basis for a staged rating in the 
present case.  See Fenderson, supra.  

The Board also notes that this award was made effective from 
January 9, 1990, necessitating evaluation under both the 
current diagnosis criteria, and those in effect prior to 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996).  
However, the Board has considered both the current and prior 
rating criteria, and found a higher initial rating is not 
warranted under either regulations.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself, as the veteran is retired secondary to his 
cardiac problems.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, the preponderance of the evidence is against 
an increased initial rating for the veteran's post traumatic 
stress disorder.  As a preponderance of the evidence is 
against the award of an increased rating in excess of 30 
percent, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

III. Compensable initial rating - Arthritis of the left knee

The veteran seeks a compensable initial rating for his 
arthritis of the left knee.  Degenerative arthritis is rated 
by analogy to the criteria for limitation of motion of the 
affected joint, with a minimum rating of 10 percent to be 
assigned for each major joint affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260-61.  Under Diagnostic Code 5260, a 10 
percent rating is assigned for flexion limited to 45º, a 20 
percent rating is assigned for flexion limited to 30º, and a 
30 percent rating is assigned for flexion limited to 15º.  
Diagnostic Code 5261 states that a 10 percent rating will be 
assigned for extension limited to 10º, a 20 percent rating is 
assigned for extension limited to 15º, a 30 percent rating 
for limitation to 20º, and a 40 percent rating for limitation 
to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2004).  In every case where the requirements for a 
compensable rating are not met, a zero percent evaluation may 
be assigned, even if the diagnostic schedule does not provide 
for such a noncompensable evaluation.  38 C.F.R. § 4.31 
(2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
(DC) 5260 (leg, limitation of flexion), and DC 5261 (leg, 
limitation of extension) for disability of the same joint.  

The veteran underwent VA orthopedic examination of his left 
knee in June 2003.  He reported chronic pain, worsening with 
use.  On physical examination he had no swelling and redness 
of the left knee.  A surgical scar of the left knee was 
observed.  Range of motion testing indicated extension to 0º 
and flexion to 110º, with mild crepitus.  Pain was reported 
at full flexion.  McMurray's sign was negative, and valgus or 
vargus laxity was observed.  No muscle atrophy was present.  
Degenerative joint disease of the left knee was confirmed.  

After reviewing the totality of the evidence, the Board finds 
that an initial disability rating of 10 percent and no higher 
is warranted for the veteran's arthritis of the left knee.  A 
10 percent initial rating is warranted based on the grant of 
service connection for arthritis of a major joint.  However, 
a disability rating in excess of 10 percent is not warranted 
at the present time.  According to the June 2003 examination 
report, the veteran has extension to 0º, indicating a 
compensable rating for limitation of extension is not 
warranted.  Likewise, he has exhibited flexion to at least 
90º with only mild pain, which is noncompensable under the 
criteria for limitation of flexion.  Therefore, because the 
evidence of record is against a disability rating in excess 
of 10 percent, such an initial rating for the veteran's 
arthritis of the left knee is denied.  

Inasmuch as the veteran's 10 percent evaluation reflects the 
highest degree of impairment shown since the date of the 
grant of service connection for arthritis of the left knee, 
there is no basis for a staged rating in the present case.  
See Fenderson, supra.  

The medical record also does not reflect any additional 
impairment or limitation of motion based on instability, 
excess fatigability, pain, weakness, or incoordination of the 
right knee.  On examination in June 2003, the VA examiner did 
note that the veteran experienced pain of the left knee at 
the full extent of flexion, but even accepting these findings 
as analogous to flexion limited to 110º, an increased rating 
is not warranted based on this degree of limitation of 
motion.  The examiner did not otherwise indicate any 
additional impairment resulting from excess fatigability, 
pain, weakness, or incoordination of the knee.  Overall, an 
increased initial rating based on such factors is not 
warranted.  See DeLuca, supra.  

In considering the veteran's claim, the Board is also 
cognizant of VA General Counsel Opinion 23-97, which holds 
that in certain cases where the veteran has both limitation 
of motion and instability of the affected knee joint, a 
separate compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  
However, according to the June 2003 VA examination report, 
the veteran was without lateral instability on evaluation; 
thus, a separate evaluation for instability is not warranted 
at this time based on instability or subluxation of the knee.  

In conclusion, an initial rating of 10 percent and no higher 
is warranted for the veteran's left knee arthritis.  As a 
preponderance of the evidence is against the award of an 
increased rating in excess of 10 percent, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

IV. Increased rating - Fracture of the right middle finger

The veteran seeks a disability rating in excess of 10 percent 
for his residuals of a fracture of the right middle finger.  
This disability is currently rated under Diagnostic Code 
5229, for limitation of motion of the index or long finger.  
A 10 percent rating is the maximum schedular rating provided 
for limitation of motion of the index finger of the dominant, 
or major, hand.  A 10 percent rating may also be awarded for 
either favorable or unfavorable ankylosis of the middle 
finger of the dominant, or major, hand; this rating 
represents the maximum schedular rating for any form of 
ankylosis of the middle finger.  

The only part of the rating criteria which offers a rating in 
excess of 10 percent for impairment of the middle finger is 
Diagnostic Code 5154, for amputation of the long finger.  
Under this Code, amputation of the finger with metacarpal 
resection warrants a 20 percent rating.  However, no medical 
examiner has indicated the veteran has any amputation of his 
right middle finger, or the functional equivalent thereof.  
On VA examination in June 2003, his right middle finger was 
intact, without swelling or redness.  Additionally, he had 
some motion at all three joints of the finger, with some pain 
and loss of grip strength noted.  Overall, the preponderance 
of the evidence is clearly against a finding of amputation of 
the right middle finger, or the functional equivalent 
thereof.  Therefore, a 20 percent rating is not warranted for 
the veteran's right middle finger disability.  

Additionally, the medical evidence of record does not suggest 
the veteran's service connected disability is better rated 
under another, potentially more analogous diagnostic code.  
See 38 C.F.R. § 4.20 (2004).  While the veteran has reported 
various neurological and muscular impairments of the right 
hand, no medical examiner has included any such deficiency 
among the veteran's residuals of a right middle finger 
fracture.  The veteran's residuals of a right middle finger 
fracture are likewise not unusual, or causes marked 
impairment with employment, as would warrant an 
extraschedular rating.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
residuals of a right middle finger fracture.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

V. Initial rating - Left knee scar

The veteran seeks a disability rating in excess of 10 percent 
for his scar of the left knee.  A superficial scar which is 
painful on examination will still be awarded a 10 percent 
rating; otherwise, it will be rated based on the limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2004).  In addition, superficial 
unstable scars may be assigned a 10 percent rating.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  See Note (1) 
following Diagnostic Code 7803.  Under Diagnostic Code 7803, 
scars, other than the head, face, or neck that are 
superficial and do not cause limited motion but involve an 
area or areas of 144 square inches or greater may be assigned 
a 10 percent rating.  In order to warrant a rating in excess 
of 10 percent, a scar must be deep or cause limitation of 
motion, and have an area of 12 square inches or more.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).  

On VA medical examination in June 2003, the veteran's left 
knee scar was described as 6cm in length, and well-healed.  
Some pain and tenderness was reported at the site of the 
scar, but no limitation of motion of the underlying left knee 
joint was attributed to the scar.  

After reviewing the evidence of record, the Board finds the 
preponderance of the evidence to be against a disability 
rating in excess of 10 percent for the veteran's scar of the 
left knee.  According to the June 2003 VA examination report, 
the veteran's scar is neither deep nor results in limitation 
of motion.  Nor does it have an area of 12 square inches or 
more, as would warrant a rating excess of 10 percent.  
Overall, the veteran's left knee scar, described on physical 
examination as well-healed and not resulting in any 
functional limitation of the left knee joint, does not 
warrant a disability rating in excess of 10 percent.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left knee scar has itself required 
no extended periods of hospitalization since the initiation 
of this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
scar of the left knee.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).



VI. Scar - Right middle finger

The veteran seeks a compensable initial rating for his scar 
of the right middle finger, secondary to a fracture of the 
finger.  The criteria for the evaluation of scars have 
already been noted above.  In every case where the 
requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable 
evaluation.  38 C.F.R. §  4.31 (2004).  

On physical examination in June 2003, the veteran was noted 
to have an old surgical scar over the medial aspect of the 
right middle finger.  This scar was 3.5cm in length, and 
described as well-healed.  No other limitation or impairment 
was associated with this scar.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a compensable 
initial rating for the veteran's scar of the right middle 
finger.  According to the June 2003 VA examination report, 
the veteran's scar is well-healed and only 3.5cm in length.  
Thus, based on these findings, the veteran's finger scar does 
not warrant a compensable initial rating, as this scar is not 
sufficiently large in size, deep, or unstable.  Also, while 
the veteran has some pain and limitation of motion of his 
affected right middle finger, these symptoms have already 
been considered and compensated under his separate rating for 
residual of a right middle finger fracture.  Consideration of 
the same disability under various diagnoses must be avoided.  
See 38 C.F.R. § 4.14 (2004).  Because his scar of the right 
middle finger does not result in impairment to a compensable 
degree, a compensable initial rating for this disability must 
be denied.  Inasmuch as the veteran's noncompensable initial 
rating reflects the highest degree of impairment shown since 
the date of the grant of service connection for this 
disability, there is no basis for a staged rating in the 
present case.  See Fenderson, supra.

In conclusion, the preponderance of the evidence is against a 
compensable initial rating for the veteran's scar of the 
right middle finger.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

VI. Veterans Claims Assistance Act of 2000

The Board notes that prior to the initiation of this claim, 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 2004 Statement 
of the Case, the various Supplemental Statements of the Case, 
and June 2003 RO letter to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
veteran has reported that he receives medical care at the VA 
medical center in East Orange, NJ, and these records were 
obtained.  No private medical records have been obtained, as 
no such evidence has been indicated by the veteran.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA medical 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in September 2003, subsequent 
to the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in May 2004, 
in light of the additional development performed subsequent 
to September 2003.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.  

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder is denied.  

Entitlement to an initial rating of 10 percent for arthritis 
of the left knee is granted.

Entitlement to a disability rating in excess of 10 percent 
for residual of a fracture of the right middle finger is 
denied.  

Entitlement to a disability rating in excess of 10 percent 
for a scar of the left knee is denied.  

Entitlement to a compensable initial rating for a scar of the 
right middle finger is denied.  


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


